                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN


 RANDY LEE RINDAHL,

                              Plaintiff,
        v.                                                                  ORDER

 T. EVERS, B. SCHIMEL, R. PAULSON, S. LARSON,                           19-cv-154-jdp
 B. KRUSE, and S. WALKER,

                              Defendants.


       Plaintiff Randy Lee Rindahl, appearing pro se, is a state of South Dakota inmate. He

alleged that state of Wisconsin officials fraudulently reported to South Dakota officials another

prisoner’s criminal history as his own, which led to him being denied parole. Rindahl sought

leave to proceed in forma pauperis, but I concluded that he is ineligible for that status under 28

U.S.C. § 1915(g), because he has “struck out” under § 1915(g) by having at least three previous

cases dismissed for being frivolous, malicious, or failing to state a claim upon which relief may

be granted. Dkt. 6, at 2. Rindahl’s claims were not about him being placed in imminent danger

of serious physical harm, so I dismissed the case and gave him a short time to reopen the case

by paying the full $400 filing fee. Id. I also noted that Rindahl had failed to comply with a

sanctions order issued by the United States District Court for the District of South Dakota

telling him to attach copies of the court’s orders discussing his previous misconduct—

falsification of a series of documents—to any future complaint he filed. Id. I told him that if he

sought to reopen his case, he must show cause why this court should not dismiss the case for

failing to comply with the South Dakota district court’s order. Id. at 3.

       Rindahl has responded by filing two identical documents titled “Motion to Vacate.”

Dkt. 8 and Dkt. 10. Rindahl says that he did not strike out under § 1915(g), citing a ruling
from the Court of Appeals for the Fourth Circuit in one of his recent cases. Rindahl v. Oliver,

No. 19-1412, 2019 WL 3072538 (4th Cir. July 15, 2019). The district court in that case

dismissed Rindahl’s case under the three-strike rule, but the court of appeals concluded that

four of the five strikes mentioned by the district court should not be counted as strikes under

Fourth Circuit law because they were dismissals without prejudice for failure to state a claim. Id.

(citing McLean v. United States, 566 F.3d 391 (4th Cir. 2009)).

       The problem for Rindahl is that McLean is not the law of this circuit. The Court of

Appeals for the Seventh Circuit expressly considered the McLean decision and rejected that

standard, concluding that “[a] dismissal is a dismissal, and provided that it is on one of the

grounds specified in section 1915(g) it counts as a strike, whether or not it’s with prejudice.”

Paul v. Marberry, 658 F.3d 702, 704 (7th Cir. 2011).

       Rindahl says that he wants “the [c]ourt to address” Coleman v. Labor & Indus. Review

Comm’n of Wisconsin, 860 F.3d 461 (7th Cir. 2017), a Seventh Circuit case citing McLean. But

Coleman was about whether a magistrate judge could issue an order dismissing a case for failure

to state a claim, without defendants having consented to the magistrate’s jurisdiction. The

court of appeals mentioned McLean in discussing how dismissals for failure to state a claim are

generally considered dismissals “on the merits” for purposes of the magistrate-jurisdiction rules.

Id. at 468. Coleman did not address the question whether dismissals without prejudice count as

strikes, so that case does not provide any reason for me to reconsider my previous decision. As

I stated in my previous order, Rindahl has three strikes under this circuit’s standard, so he may

not proceed in forma pauperis with his complaint containing non-imminent-danger claims.

       I would ordinarily give Rindahl another chance to submit the $400 filing fee, but I

conclude that regardless of the three-strikes issue, his complaint should be dismissed under the


                                                2
sanctions he was given by the South Dakota district court. Rindahl did not submit copies of

the district court’s orders discussing his misconduct. Rindahl responded to my order to show

cause by saying, without supporting evidence, that South Dakota prison officials violated his

right to access the courts by “refusing to provide any means of Hard-Copy Case Law.” Dkt. 8,

at 3. It’s unclear why he would need access to case law when the orders he needs were issued

in his own case.

       In any event, he says that he substantially complied with the sanction by mentioning it

in the “introduction letter” he attached to his complaint. See Dkt. 1–4. But in that letter, he

states only the case number under which he was sanctioned. He does not mention that he was

sanctioned in that case or why he was sanctioned. So another reason to dismiss the case is

Rindahl’s failure to follow the South Dakota’s district court order by notifying this court that

he was sanctioned by the South Dakota court. I will deny Rindahl’s motion to reopen this case.

If Rindahl ever files another case in this court in forma pauperis, he will need to comply with

§ 1915. Regardless whether his next case is filed in forma pauperis or not, he will also have to

comply with the South Dakota order by either attaching a copy of the sanctions order or

explaining in writing why he was sanctioned.




                                               3
                                       ORDER

      IT IS ORDERED that plaintiff Randy Lee Rindahl’s motion to reopen the case, Dkt. 8

and Dkt. 10, is DENIED.

      Entered August 13, 2019.

                                        BY THE COURT:

                                        /s/
                                        ________________________________________
                                        JAMES D. PETERSON
                                        District Judge




                                          4
